         Case 1:20-cv-00675-KBJ Document 34 Filed 05/30/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
AMERICAN FEDERATION OF                    )
LABOR AND CONGRESS OF                     )
INDUSTRIAL ORGANIZATIONS,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )       Civ. No. 20-cv-0675 (KBJ)
                                          )
NATIONAL LABOR RELATIONS                  )
BOARD,                                    )
                                          )
              Defendant.                  )
                                          )

                                         ORDER

       In the instant action, the American Federation of Labor and Congress of

Industrial Organizations (“AFL-CIO”) challenges a rule that the National Labor

Relations Board (“NLRB”) has promulgated concerning procedures related to the

election of union representatives in the collective bargaining context —a rule that is

scheduled to take effect on May 31, 2020. Before this Court at present are the NLRB’s

Motion for Transfer to Cure Want of Jurisdiction (see ECF No. 15), and both parties’

Cross-Motions for Summary Judgment in this matter (see ECF Nos. 22, 23). This Court

held a telephonic hearing on the parties’ motions on May 14, 2020, and pledged

expeditious resolution of these motions in light of the rule’s effective date.

       Upon consideration of both the arguments made during the hearing and the

additional memoranda of law that each party has submitted with respect to these

motions (see ECF Nos. 20, 26, 28, 29), the Court has reached the following

conclusions, which will be set forth in a Memorandum Opinion to be issued soon,


                                              1
         Case 1:20-cv-00675-KBJ Document 34 Filed 05/30/20 Page 2 of 2



absent unforeseen circumstances. This Court finds that, under section 1331 of Title 28

of the United States Code, district courts have subject-matter jurisdiction over

Administrative Procedure Act (“APA”) challenges to rules governing the election of

union representatives, notwithstanding the direct-review provision at section 160(f) of

Title 29 of the United States Code. The Court further finds that the challenged portions

of the regulation at issue are not procedural rules that are exempted from the notice -

and-comment rulemaking requirements of the APA, see 5 U.S.C. § 553(b)(3)(A), and

because each of these specific provisions was promulgated without notice-and-comment

rulemaking, each one must be held unlawful and set aside, see id. § 706(2). This Court

will not vacate the remainder of the rule, however; instead, this matter will be remanded

to the NLRB for reconsideration in light of this Court’s ruling.

       Accordingly, it is hereby

       ORDERED that Plaintiff’s Cross-Motion for Summary Judgment (ECF No. 23)

is GRANTED, and judgment is entered in Plaintiff’s favor with respect to Count One

of the Complaint. It is

       FURTHER ORDERED that Defendant’s Motion for Transfer (ECF No. 15) and

Cross-Motion for Summary Judgment (ECF No. 22) are DENIED.

       This Order shall not be deemed a final Order subject to appeal until the Court has

issued its Memorandum Opinion. Cf. St. Marks Place Hous. Co. v. Dep’t of Hous. &

Urban Dev., 610 F.3d 75, 80–82 (D.C. Cir. 2010).



DATE: May 30, 2020                        Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge


                                             2
